Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 1of8

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

JANE DOES I, II, III, et al.,

Plaintiffs,

Vv. Civil Action No. 3:20-1260

EUGENE SCALIA, United States
Secretary of Labor, et al.,

(JUDGE MANNION)

ce i

Defendants.

 

DECLARATION OF LOREN E, SWEATT

I, Loren E. Sweatt, am the Principal Deputy Assistant Secretary
of Labor for Occupational Safety and Health. I possess personal
knowledge of the matters set forth in this declaration and am
competent to testify to the same.
Coronavirus Disease 2019 Outbreak and OSHA’s Response

1. At the end of December 2019, OSHA began monitoring an
uptick in unidentified pneumonia-like illnesses being reported in China.

2. As it became apparent in January 2020 that a novel

coronavirus had emerged in Wuhan, China, OSHA immediately set to

 
Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 2 of 8

action as part of a concerted whole-of-government approach to
addressing the emerging pandemic.

8. Also in January 2020, OSHA began coordinating with sister
agencies across the federal government and launched a dedicated
website about the coronavirus to readily publish and distribute critical
information about the coronavirus for workers, employers, and the
general public.

4. OSHA has developed a broad arsenal of guidance materials,
including very detailed elaborations of recommended mitigation
measures, shorter alerts, news releases, posters, and videos addressing
Coronavirus Disease 2019 (COVID-19) related health and safety issues.
These guidance materials incorporate the fundamental hierarchy of
controls applicable to occupational safety and health and are designed
to be flexible and responsive in light of the rapidly changing
circumstances at workplaces across the country, as well as the evolving
understanding of the virus. See generally OSHA, Safety and Health
Topics Page (SHTP) COVID-19, News and Updates,

https://www.osha.gov/SLTC/covid-19/news updates. html.

 
Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 3 of 8

5. OSHA has continued to produce and disseminate dozens of.
alerts, guidance documents, enforcement memoranda, news releases,
and other educational tools. OSHA has also issued a series of alerts
providing targeted guidance on practices and procedures to protect
workers in numerous specific industries.

6. OSHA has issued joint guidance with the Centers for
Disease Control and Prevention (CDC) specifically tailored to several
industries, including Meat and Poultry Processing Workers and
Employers, issued on April 26, 2020,
https://www.cdc.gov/coronavirus/2019-
ncov/community/organizations/meat-poultry-processing-workers-
employers. html, Manufacturing Workers and Employers,
https:/Avwww.cdc.gov/coronavirus/2019-ncov/community/guidance-
manufacturing-workers-employers.html, and Agriculture Workers and
Employers, https://www.cdc.gov/coronavirus/2019-
ncov/community/guidance-agricultural-workers.html. These document
discuss the specific COVID-19 exposure risks present in these
industries and identifies the steps employers should take to protect

workers.

 
Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 4 of 8

7.  Todate, OSHA has issued specific guidance for employers in
meat and poultry processing, healthcare, nursing homes, restaurants
(including curbside pickup), dentistry, retail, construction, pharmacies,
rideshare services, mortuary services, emergency responders,
laboratories, border protection and transportation security, solid waste
and wastewater management, environmental services, in-home repair
services, package delivery, and manufacturing, among others, some of
which has been translated into Spanish.

8. On April 28, 2020, the Department issued a statement of
Enforcement Policy regarding Meat and Poultry Processing Facilities in
response to President Trump’s invocation of the Defense Production Act
informing employers in that industry that they must seek to adhere to
the Joint Meatpacking Guidance OSHA issued with the CDC.
https://www.dol.gov/newsroom/releases/osha/osha20200428-1. The
statement, which addresses guidance and enforcement actions
regarding worker safety at meat, pork and poultry processing facilities,
provides clarity for businesses whose continued operation will be critical

to America’s food supply.

 
Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 5of8

9. To date, OSHA has released nine safety videos addressing
important safe-work practices in both English and Spanish and
developed employment-based posters demonstrating the seven steps for
properly wearing a respirator.

10. On April 13, 2020, OSHA issued an interim enforcement
response plan (Enforcement Plan), outlining OSHA’s COVID-19
enforcement approach. OSHA, Interim Enforcement Response Plan for
Coronavirus Disease 2019 (COVID-19),
https://www.osha.gov/memos/2020-04-13/interim-enforcement-response-
plan-coronavirus-disease-2019-covid-19. The Enforcement Plan
prioritized for inspection complaints and referrals from establishments
at high risk for COVID-19 exposure, including healthcare and
emergency response, as well as reports of fatalities and imminent
danger exposures related to COVID-19. It discusses applicable OSHA
standards, including standards governing respiratory protection, PPE,
eye and face protection, and sanitation, as well as the general duty
clause.

11. On May 19, 2020, OSHA issued an updated interim

enforcement response plan (Updated Enforcement Plan), which became

 
Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 6 of 8

effective on May 26, 2020. OSHA, Updated Interim Enforcement
Response Plan for Coronavirus Disease 2019 (COVID-19),
https://www.osha.gov/memos/2020-05-19/updated-interim-enforcement-
response-plan-coronavirus-disease-2019-covid-19, It maintains many of
the policies of the earlier plan, including general prioritization of
COVID-19 inspections, but reflects a return to normal inspection
procedure in areas of decreased community spread, to ensure all
workplaces receive appropriate inspection coverage.
COVID-19-related Investigations and Enforcement

12. OSHA has worked tirelessly to ensure its enforcement
program prioritizes COVID-19-related hazards. OSHA—together with
countless federal, state, and local authorities—is addressing COVID-19
in a rigorous and comprehensive manner, with more time, energy, and
resources devoted to this public health threat than any other in the
agency's history.

13. As of July 27, 2020, OSHA has conducted over 7,300
investigations into COVID-19 related complaints, initiated over 740

workplace inspections, and issued one citation. OSHA, COVID-19

 
Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 7 of 8

Response Summary, https://www.osha.gov/enforcement/covid-19-data
(last accessed July 28, 2020).
Investigator Training

14. OSHA provides extensive training on workplace safety to all
of its investigators. OSHA has specifically trained its investigators
regarding the respiratory protection, PPE, and sanitation standards
and their applicability to COVID-19. OSHA keeps its investigators,
along with their supervisors and colleagues, updated on any new
information regarding the virus and recommended precautions for
workplaces to protect employees against the hazard.

15. Through their training and through conducting hundreds of
inspections, OSHA’s inspectors and their supervisors have developed
specialized expertise in evaluating workplace hazards, including the

existence of imminent dangers.

 
Case 3:20-cv-01260-MEM Document 24-1 Filed 07/28/20 Page 8 of 8

I declare pursuant to 28 U.S.C. §1746 under penalty of perjury

that the foregoing is true and correct. Executed on this 2 i day of

 

Oh ;
Ju 4 , 2020 at Washington, D.C.

AE Sd

Lovén E. Sweatt —
Principal Deputy Assistant Secretary of
Labor
for Occupational Safety and Health
U.S. Department of Labor

 
